DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed June 27, 2020; April 7, 2021; October 6, 2021; May 5, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received June 27, 2020 are acceptable for examination purposes.
Specification
The specification received June 27, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogami et al. (U.S. Patent Application No. 2016/0204467).
Nogami discloses a battery, comprising: a cathode 1 or 3; an anode 3 or 1; and an electrolyte layer 2 disposed between the cathode 1 and the anode.  The electrolyte layer includes a first electrolyte layer and a second electrolyte layer,
the first electrolyte layer 2b includes a first solid electrolyte material;
the second electrolyte layer 2a includes a second solid electrolyte material which is a sulfide based electrolyte material different from the first solid electrolyte material (paras [0040], [0065] and examples);
the first solid electrolyte material includes LiBH4 and MX, such as LiI, LiF, LiCl, LiBr (paras. [0067]-[0072).  This second electrolyte material includes lithium, boron (metalloid) and a halogen.  Therefore the composition of the first solid electrolyte of Nogami comprises:
lithium,
boron - at least one selected from the group consisting of metalloid elements and metal elements other than lithium; 
and at least one kind selected from the group consisting of chlorine, bromine, and iodine.  
By Example, the complex solid electrolyte for electrolyte layer 2b can be LiBH4/LiI (Example 1 and Table 1) and the solid electrolyte for layer 2a can be Li2S-P2S5 (Example 1 and Table 1).
In addition, the first solid electrolyte material does not include sulfur.
As to claim 5-6, the terms anode and cathode are relative depending on whether the battery is discharging or charging.  The anode and cathode are defined by the flow of current. During discharge one electrode functions as the cathode and the other as the anode.  During charge, the electrode functions reverse and the one electrode then functions as the anode and the other as the cathode.  During discharge the positive is a cathode, the negative is an anode.  During charge the positive is an anode, the negative is a cathode.
When the battery of Nogami is in the charge state, the negative electrode 3 functions as a cathode.  In such an operational state, the LiBH4/LiI electrolyte layer 2b is disposed between the cathode 3 and the other electrolyte layer 2a and the same electrolyte layer 2b does not physically contact the opposing electrode (anode electrode during charging).
As to claims 7-9, the second solid electrolyte in layer 2a is an array of sulfides, particularly Li2S-P2S5 (paras. [0040], [0065]; Examples, Table 1).
As to claim 10, the same complex solid electrolyte 2b described above for the first solid electrolyte can also be disposed in the same adjacent electrode layer 3 (para. [0094]).  Again noting that the terms anode and cathode are relative depending on whether the battery is in a charge or discharge state.  Thus electrode 3 of Nogami can function as an anode or cathode depending on whether the battery is in a discharge state or charge state.  
Allowable Subject Matter
Claims 2-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to claim 2, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery therein wherein the first solid electrolyte is represented by the composition formula LiMX.
The first solid electrolyte material of Nogami is directed to a distinctly different material such as LiBH4/LiI, which is essential to the invention of Nogami and distinct from the materials of claim 2. None of the cited prior art of record, alone or in combination are held to teach of the particular first and second electrolyte layers as recited in claim 2.
b.  With respect to claim 3, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery therein wherein the first solid electrolyte includes Y or Fe.  Claim 4 is dependent upon claim 3 and allowable for at least the same reasons.
The first solid electrolyte material of Nogami is directed to a distinctly different material such as LiBH4/LiI which is essential to the invention of Nogami and distinct from the materials of claim 3.   None of the cited prior art of record, alone or in combination are held to teach of the particular first and second electrolyte layers as recited in claim 3.
c.  With respect to claim 11, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery where the electrolyte includes a third electrolyte layer disposed between the cathode and the first electrolyte layer, wherein the cathode and the third electrolyte layer include a sulfide solid electrolyte.
Neither Nogami nor the remaining cited prior art of record reasonably teach, suggest or render obvious a three electrolyte layer structure including the materials for the first and second electrolyte layers as required by claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2018/0183065 discloses an array of various art-recognized solid electrolyte materials. U.S. Patent Application No. 2015/0147659 discloses an all-solid state battery comprising two distinct electrolyte layers 3a and 3b.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725